Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejection of claims 1-31 has been withdrawn. 

Allowable Subject Matter
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
Claim 1: “while in a mid-air three-dimensional sketching mode, the sketch generator component determines that the user is touching a touch display screen of the interface component to generate the first stroke while the mobile device is being moved from a first location to a second location in a three-dimensional space based at least in part on the portion of the drawing information indicating the user is touching the touch display screen and based at least in part on sensor data indicating that the mobile device is being moved from the first location to the second location, wherein a distance between the first location and the second location is greater than a screen size of the touch display screen, wherein the sketch generator component generates the first stroke that has a length that corresponds to the distance and is larger than the screen size of the touch display screen;”
Claim 20: “while in a relative drawing mode:

creating, by the mobile device, the first stroke that has a length that corresponds to the distance and is longer than the dimensions of the touch display screen based at least in part on the determining;”
claim 30: “while in a relative drawing mode:
determining, by the wireless device, that a touching of a touch display screen of the interface to generate the first stroke is occurring while the wireless device is moving from a first location to a second location in a three-dimensional space based at least in part on the portion of the drawing information indicating the touching of the touch display screen is occurring and based at least in part on sensor data indicating that the wireless device is moving from the first location to the second location, wherein a distance between the first location and the second location is greater than a size of the touch display screen, and
generating, by the wireless device, the first stroke that has a length that corresponds to the distance and is greater in length than the size of the touch display screen based at least in part on the determining;”
The closest piece of prior art Xin et al. (Napkin Sketch - Handheld Mixed Reality 3D Sketching, VRST’08, October 27-29, 2008) describes a 3D sketching interface, which allows users to create 3D sketches using a tablet PC as the design tool and a piece of ordinary paper as the design medium; however, Xin et al. fails to teach “Claim 1: while in a mid-air three-dimensional sketching mode, the 
Claim 20: while in a relative drawing mode:
determining, by the mobile device, that the user is touching a touch display screen of the user interface to generate the stroke while the mobile device is being moved from a first location to a second location in a three-dimensional space based at least in part on the portion of the input information indicating the user is touching the touch display screen and based at least in part on sensor data indicating that the mobile device is being moved from the first location to the second location, wherein a distance between the first location and the second location is longer than dimensions of the touch display screen, and
creating, by the mobile device, the first stroke that has a length that corresponds to the distance and is longer than the dimensions of the touch display screen based at least in part on the determining;
claim 30: while in a relative drawing mode:
determining, by the wireless device, that a touching of a touch display screen of the interface to generate the first stroke is occurring while the wireless device is moving from a first location to a second location in a three-dimensional space based at least in part on the portion of the drawing information indicating the touching of the touch display screen is occurring and based at least in part on sensor data 
generating, by the wireless device, the first stroke that has a length that corresponds to the distance and is greater in length than the size of the touch display screen based at least in part on the determining;”.
Another piece of prior art Arora et al. (SymbiosisSketch: Combining 2D & 3D Sketching for Designing Detailed 3D Objects in Situ, 2018, CHI) describes SymbiosisSketch, a hybrid sketching system that combines drawing in air (3D) and on a drawing surface (2D) to create detailed 3D designs of arbitrary scale in an augmented reality (AR) setting; however, Arora et al. fails to teach “Claim 1: while in a mid-air three-dimensional sketching mode, the sketch generator component determines that the user is touching a touch display screen of the interface component to generate the first stroke while the mobile device is being moved from a first location to a second location in a three-dimensional space based at least in part on the portion of the drawing information indicating the user is touching the touch display screen and based at least in part on sensor data indicating that the mobile device is being moved from the first location to the second location, wherein a distance between the first location and the second location is greater than a screen size of the touch display screen, wherein the sketch generator component generates the first stroke that has a length that corresponds to the distance and is larger than the screen size of the touch display screen;
Claim 20: while in a relative drawing mode:
determining, by the mobile device, that the user is touching a touch display screen of the user interface to generate the stroke while the mobile device is being moved from a first location to a second location in a three-dimensional space based at least in part on the portion of the input information indicating the user is touching the touch display screen and based at least in part on sensor data 
creating, by the mobile device, the first stroke that has a length that corresponds to the distance and is longer than the dimensions of the touch display screen based at least in part on the determining;
claim 30: while in a relative drawing mode:
determining, by the wireless device, that a touching of a touch display screen of the interface to generate the first stroke is occurring while the wireless device is moving from a first location to a second location in a three-dimensional space based at least in part on the portion of the drawing information indicating the touching of the touch display screen is occurring and based at least in part on sensor data indicating that the wireless device is moving from the first location to the second location, wherein a distance between the first location and the second location is greater than a size of the touch display screen, and
generating, by the wireless device, the first stroke that has a length that corresponds to the distance and is greater in length than the size of the touch display screen based at least in part on the determining;”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612